     Case 2:20-cv-11659-PA-AFM Document 20-1 Filed 03/10/21 Page 1 of 1 Page ID #:70




1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
2

3
      DREW MOORE, individually and on               )   Case No.
4
      behalf of all others similarly situated,      )
5                                                   )    2:20-cv-11659-PA-AFMx
                       Plaintiff,                   )
6
                                                    )
7           vs.                                     )   PROPOSED ORDER TO DISMISS
                                                    )   WITH PREJUDICE AS TO
8
      STEEL SUPPLEMENTS, INC., and                  )   PLAINTIFF AND WITHOUT
9     DOES 1-10, inclusive, and each of             )   PREJUDICE AS TO CLASS
      them,                                         )   CLAIMS.
10
                                                    )
11
                                                    )
12                     Defendant.
13

14
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15
      this matter is dismissed in its entirety with prejudice as to the named Plaintiff , and
16
      without prejudice as to the Putative Class alleged in the complaint, pursuant to
17
      Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own

18
      costs and attorneys’ fees.
19

20                                               Dated this ____________________
21

22

23
                                                  _______________________________
24
                                                   Honorable Judge Percy Anderson
25

26

27

28




                                      [Proposed]Order to Dismiss - 1
